DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Election/Restrictions
Claims 7, 8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III and non-elected Species B, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/04/2021.

Applicant's election with traverse of Group I, Species A in the reply filed on 10/04/2021 is acknowledged.  The traversal is on the ground(s) that”
“Applicant traverses the restriction requirement as improper. Claims of an application may not be restricted unless the claims are able to support separate patents and they are either independent or distinct. See M.P.E.P. § 803(1). In addition, if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits even though they include claims to independent or distinct inventions. Id.
In the present application, the alleged groups substantially overlap in scope, and thus it would not be an undue burden to examine the claims in full…” 

 This is not found persuasive because:


With regard to Group I and II, 
Group II differs from Group I in that it further recites the feature of obtaining a digital signature.  This further feature distinguishes the invention from that of Group I, as evidenced by the fact that none of the clams of Group I recite said digital signature. However, a statement from the Applicant, and on the record, that the “biometric information” is an obvious variant of the “digital signature” will negate the need for restriction between Groups I and Group II.  Absent said statement, the inventions of Group I and Group II are determined to have acquired a separate status in the art due to their recognized divergent subject matter. The restriction is therefore deemed proper and is made FINAL.
With regard to Group III, 
Group III differs from Groups I and Group II in that it is drawn to an entirely distinct, though operationally connected, structural component. To wit, Groups I and II are drawn to a system component which transmits to a vehicle controller; while Group III is drawn to the vehicle controller, itself.  The invention of Group III requires a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) from that of Group I or Group III. The restriction is therefore deemed proper and is made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by FOSTER (U.S. Pub. 2019/0039570).
Regarding claim 1,
Foster teaches a device (104), comprising:
a processor (302 in fig. 3); and
a memory (304 in fig. 3) for storing instructions for identify management, the processor executing the instructions to:
obtain biometric information of a user from a biometric reader incorporated into the device or communicatively coupled with the device ([0021] teaches that a mobile computing device may obtain biometric attributes of a person or occupant, and compare those biometric attributes with stored biometric attributes);
authenticate an identity of the user based on the biometric information ([0021] teaches that the biometric attributes may be obtained and authenticated);
 ([0059] teaches setting the personal preferences of the vehicle based on the communication from device 104 and the biometric information); and
transmit a signal to a vehicle controller of the vehicle to request access to the vehicle or start an engine of the vehicle after the identity of the user has been authenticated ([0021] teaches that the vehicle may unlock and allow access when a person has authenticated biometric attributes).

Regarding claim 2,
Foster teaches the device according to claim 1, wherein the mode of operation is a security mode prior to the identity of the user being authenticated([0021] teaches that the vehicle may unlock and allow access when a person has authenticated biometric attributes, thus teaching that the vehicle is not unlocked i.e., in a security mode, prior to authentication), further wherein the mode of operation is switched to an active mode when the identity of the user is authenticated, the active mode allowing the device and the vehicle to remain in an authenticated state for a period of time or for a number of drive cycles ([0062] teaches that after the mobile computing device 104 and/or the person exits the vehicle 102 and a particular period of time elapses, the vehicle 102 may automatically lock doors and/or the secure storage areas.)



Regarding claim 3,
Foster teaches the device according to claim 2, wherein the mode of operation comprises a limited mode for the user, the limited mode providing the user with a limited set of vehicle features relative to a complete set of vehicle features available to a different user ([0003] teaches limiting access to a storage area of the vehicle, e.g., a glove box or trunk, but otherwise allowing full control of the vehicle.)

Regarding claim 4,
Foster teaches the device according to claim 3, wherein the vehicle controller is configured to allow an administrative user to select the limited set of vehicle features ([0024] teaches that the vehicle may set vehicle personal preferences; [0027] teaches that users can selectively block use of, or access to, personal data.)

Regarding claim 5,
Foster teaches the device according to claim 1, wherein the processor is configured to:
receive an identity challenge request based on detection of an anomaly (402 in fig. 4 wherein detection of when the mobile computing device is within a particular distance of the vehicle, e.g., three hundred meters in [0072], is interpreted as corresponding to the recited “anomaly”); and
receive the biometric information of the user a second time (410 in fig 4; [0062] teaches that after a particular period of time elapses, the vehicle 102 may automatically lock doors and/or the secure storage areas, therefore, the identity challenge and receipt of biometric information shall occur again i.e., a second time, following the occurrence of a time lapse); and
re-authenticate the user based on the biometric information (412 in figure 12 teaches carrying out an authentication process based upon biometric comparison, wherein when 412 is performed following a time lapse, per [0062], it corresponds to a re-authentication).

Regarding claim 6,
Foster teaches the device according to claim 1, wherein the processor is configured to:
receive the biometric information a second time when the device is in a shared mode (410 in fig 4; [0062] teaches that after a particular period of time elapses, the vehicle 102 may automatically lock doors and/or the secure storage areas, therefore, the receipt of biometric information shall occur again i.e., a second time as recited, following the occurrence of a time lapse); and
place the device in a different mode than the shared mode when the biometric information is authenticated and the biometric information is associated with a user who has active mode access([0021] teaches that the vehicle may unlock and allow access when a person has authenticated biometric attributes. The unlocking of said vehicle following a positive authentication is interpreted as corresponding to “a different mode”).


Regarding claim 9,
Foster teaches the according to claim 1, wherein the biometric reader is integrated into a housing of the device ([0055] teaches that the mobile computing device 104 includes sensors 310 such as a fingerprint sensor), the device being a physical key ([0060] teaches that when the mobile computing device 104 is within wireless communication range of the vehicle 102, the mobile computing device 104 responds with at least biometric authentication information, causing the vehicle 102 to unlock one or more doors. The mobile device 104 is therefore interpreted as corresponding to a “physical key” as it is a physical structure and causes the opening of said vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 

/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689